Gray, C. J.
The ruling at the trial was right. The gen uineness of the signature of the note was admitted. The defendant did not offer to prove that he took it by way of payment as money, as distinguished from purchase as a chattel; nor that at the time of the transaction the makers had stopped payment, or been adjudged bankrupt' or insolvent, or the plaintiffs knew of their actual insolvency. Under such circumstances, the plaintiffs did not warrant, but the defendant took the risk of, the solvency of the makers. See Burgess v. Chapin, 5 R. I. 225 Beckwith v. Farnum, 5 R. I. 230.
In Ellis v. Wild, 6 Mass. 321, the note was forged. In Weddigen v. Boston Elastic Fabric Co. 100 Mass. 422, the drawers stopped payment before the check was presented in the usual course of business. And in each of those cases the paper was taken by way of payment, and not by way of purchase.

Exceptions overruled.